Citation Nr: 1216749	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-service connected pension benefits in the amount of $11,405.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2006 decision by the Committee on Waives and Compromises at the Milwaukee, Wisconsin Department of Veteran's Affairs (VA) Pension Center.  The Veteran went to the St. Louis, Missouri for his hearing.  The claim file is otherwise in the jurisdiction of the Chicago, Illinois VA Regional Office (RO).  

In April 2012, a videoconference hearing in front of the undersigned was held.  A transcript of the hearing has been associated with the claim file.  

The  issue of entitlement to aid and attendance on the basis of loss of vision has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The record contains a single Financial Status Report, VA Form 20-5655, dated in August 2006.  At the videoconference hearing, the Veteran testified that his household income has changed since the submission of the VA Form 20-5655.  Indeed, he testified that he is now receiving Social Security benefits and that his wife was is no longer working or receiving unemployment benefits.  Moreover, he testified he has some medical expenses, but did not detail the extent of those expenses.

There is also evidence that the appellant's spouse was employed for some of the time this case was in appeal.  A determination depends on obtaining a more complete picture of the assets and debts of the family.

The Board is of the opinion that a new VA Form 20-5655 is needed to properly assess the Veteran's current finances and to determine whether collection of the debt would create undue hardship.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran submit a new Financial Status Report, VA Form 20-5655.  The spouse's work history should also be determined, to include whether she is currently employed or is receiving other benefits.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



